DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-13 in the reply filed on February 24, 2022 is acknowledged.
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a thin film transistor (TFT) array structure” must be shown or the feature(s) canceled from the claim(s).  Applicant’s FIG. 1 shows a single TFT, not an array (i.e., a plurality) of TFTs.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The abstract of the disclosure is objected to because of a minor informality: “pass” should be changed to “passes” (line 6).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: a period should be inserted after “same” ([0001], line 3); “substrates” should read “substrate” ([0033], line 3).  
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0155908 A1) in view of Kwak (US 2017/0192280 A1).
Regarding claim 9, Song discloses in Fig. 2 and related text a method of fabricating a color-filter-on-array (COA) array substrate ([0061], lines 1-3 and [0067], lines 1-2), comprising steps of: 
providing a base substrate 11 ([0062], line 2 and [0068], line 1); 
forming at least one thin film transistor (TFT) 12/13/14/15/16 on the base substrate ([0063]-[0064] and [0068]-[0076]); 
forming a first protective layer 17 on the at least one TFT ([0062], lines 4-5 and [0077], lines 1-2); 
forming a color photoresist layer 18 on the first protective layer ([0062], line 5 and [0079]-[0080]); 
forming a second protective layer 19 on the color photoresist layer ([0062], lines 5-6 and [0081]-[0084]); 

forming a conductive layer 20 on the second protective layer and in the through hole, wherein the conductive layer is electrically connected to the at least one TFT ([0065], lines 13-17 and [0087]-[0088]); and 
forming a spacing layer 22 on the conductive layer and filling the spacing layer in the through hole ([0066], lines 1-3 and [0089]-[0093]).
Song does not explicitly disclose forming the at least one TFT on the base substrate comprises forming a TFT array structure on the base substrate, and forming the spacing layer on the conductive layer and filling the spacing layer in the through hole by using a half-tone photomask or a gray-tone photomask.
Kwak teaches in Figs. 13A, 13F-13H and related text forming the at least one TFT on the base substrate comprises forming a TFT array structure T1/T2/T3 on the base substrate 111 (Fig. 13A; [0153], lines 1-4), and 
forming the spacing layer 190/191/192 on the conductive layer PE1 and filling the spacing layer in the through hole H1 by using a half-tone photomask or a gray-tone photomask 501 (Figs. 13F-13H; [0168]-[0184]).
Song and Kwak are analogous art because they both are directed to color-filter-on-array (COA) array substrates for liquid crystal displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Song with the specified features of Kwak because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song’s method of fabricating a COA array 
Regarding claim 10, Song in view of Kwak discloses the spacing layer filled in the through hole and the conductive layer form a flat surface (Song: Fig. 2; [0066] and [0091]).
Regarding claim 11, Song in view of Kwak discloses material of the first protective layer comprises an insulating material (note: although Song does not explicitly disclose that material of the first passivation (i.e., protective) layer 17 comprises an insulating material, the material must necessarily be insulating; otherwise, the source electrode and the drain electrode of Song’s thin film transistor (TFT) would be electrically short-circuited and the TFT thereby rendered inoperable).
Regarding claim 12, Song in view of Kwak discloses material of the second protective layer comprises at least one of an organic insulating material and an inorganic insulating material (Song: [0084], lines 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference N (WO 2013/021884 A1) is cited as being related to a color-filter-on-array (COA) array substrate and a method of fabricating the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811